DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on January 27, 2022 has been entered.
Claims 2-3, 10-11 and 16-17 have been canceled. Claims 1, 4-9, 12-15, and 18-20 have been considered on the merits. All arguments have been fully considered.

Claim Objections
Claims 1 and 15 are objected to because of the following informalities: the recitation of “Encapsulated krill oil” (line 1) is suggested to read “An encapsulated krill oil”. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in 

Claims 1, 5-7, 12-15, and 18-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sampalis (US 2004/0241249 A1; 12/2/2004) in view of Mikalsen et al (US 5,210,186; 5/11/1993) and Moorhouse et al (Nutrition & Food Science. 1994;94(2):17-19.).
The instant claims recite encapsulated krill oil comprising a capsule containing from 0.2 to 10 grams Euphausia superba krill oil suitable for oral administration, said krill oil comprising greater than 50% (w/w) of phosphatidylcholine of said krill oil and at least 100 mg/kg astaxanthin esters.
Sampalis teaches a euphasia superba (para 0026) krill oil (para 0018-0020) comprising phosphatidylcholine: >4.5 g/100 g (para 0049) and astaxanthin (mostly exists in the form of a fatty acid ester in nature, see col.1 line 19-20 of Mikalsen): >20 mg/100 g (para 0065), wherein the composition is in a form of a capsule, 1 to 6 capsules per day, each capsule containing 800 mg of oil (para 0087, 0094), and the composition is administered orally (Claim 99). The composition further comprises triglycerides: <55 g/100 g (para 0056) / omega-3 fatty acids (para 0036-0040), arachidonic acid: <0.45 g/100 g (para 0043), and cholesterol: <3 g/100 g (para 0055). At the time of the claimed invention, it would have been obvious to one of ordinary skill in the art to optimize the concentration of phosphatidylcholine, astaxanthin esters, triglycerides, omega-3 fatty acids, arachidonic acid, and cholesterol as a matter of routine experimentation. Generally, differences in concentration will not support patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. (MPEP 2144.05 II) Furthermore, it would have been a matter of routine experimentation using standard laboratory techniques available at the time of the claimed invention to determine the optimal amount of phosphatidylcholine, astaxanthin esters, triglycerides, omega-3 fatty acids, In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Sampalis does not teach the composition wherein said capsule is a soft gel capsule (claims 7 and 15).
However, Sampalis does teach the composition is in a form of a capsule, and the composition is administered orally. Moorhouse teaches soft gel encapsulation offers many benefits including portion control, elimination of taint problems during manufacture, extended shelf‐life of product, and convenience of use, consumers accept soft gelatin capsules as a presentation form for food ingredients, particularly where messy or difficult to control ingredients are involved, and soft gel encapsulation offers exciting opportunities for the development of novel products in the food industry and new market opportunities (Abstract).
Thus, at the time of the claimed invention, it would have been obvious to one of ordinary skill in the art to incorporate a soft gel capsule since Moorhouse discloses that soft gel encapsulation offers many benefits including portion control, elimination of taint problems during manufacture, extended shelf‐life of product, and convenience of use, and consumers accept soft gel capsules as a presentation form for food ingredients. Moreover, at the time of the claimed invention, one of ordinary skill in the art would have been motivated by the cited reference to incorporate a soft gel capsule with a reasonable expectation for successfully obtaining a krill oil composition.

Claim 4 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sampalis (US 2004/0241249 A1; 12/2/2004) in view of Mikalsen et al (US 5,210,186; 5/11/1993) and .
The references cited above do not teach the composition wherein said capsule contains a phytonutrient derived from a source other than krill (claim 4).
However, Sampalis does teach the composition is in a form of a capsule for treating cardiovascular disease and skin cancer (Abstract). Craig teaches phytochemicals in grains reduce the risk of cardiovascular disease and cancer (Abstract).
Thus, at the time of the claimed invention, it would have been obvious to one of ordinary skill in the art to incorporate a phytonutrient derived from a source other than krill since Sampalis discloses a composition for treating cardiovascular disease and skin cancer, and Craig discloses that phytochemicals in grains reduce the risk of cardiovascular disease and cancer. Moreover, at the time of the claimed invention, one of ordinary skill in the art would have been motivated by the cited reference to incorporate a phytonutrient derived from a source other than krill with a reasonable expectation for successfully obtaining a krill oil composition.

Claims 8-9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sampalis (US 2004/0241249 A1; 12/2/2004) in view of Mikalsen et al (US 5,210,186; 5/11/1993) and Moorhouse et al (Nutrition & Food Science. 1994;94(2):17-19.) as applied to claims 1, 5-7, 12-15, and 18-20 above, further in view of Jhon et al (US 2005/0014722 A1; 1/20/2005).
The references cited above do not teach said krill oil comprises lysophosphatidylcholine as well as its claimed concentrations (claims 8-9).

Thus, at the time of the claimed invention, it would have been obvious to one of ordinary skill in the art to incorporate an optimized amount of lysophosphatidylcholine since Sampalis discloses a krill oil composition for treating diseases including rheumatoid arthritis comprising phosphatidylcholine, and Jhon discloses a composition for treating metabolic bone diseases including rheumatoid arthritis comprising lysophosphatidylcholine, a breakdown product of phosphatidylcholine. Therefore, one skill in the art would incorporate lysophosphatidylcholine, a breakdown product of phosphatidylcholine, in a composition for treating rheumatoid arthritis, since lysophosphatidylcholine effectively treats rheumatoid arthritis, as evidenced by Jhon. In addition, it would have been a matter of routine experimentation using standard laboratory techniques available at the time of the claimed invention to determine the optimal amount of lysophosphatidylcholine. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Generally, differences in concentration will not support patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. (MPEP 2144.05 II) Moreover, at the time of the claimed invention, one of ordinary skill in the art would have been motivated by the cited reference to incorporate an optimized amount of lysophosphatidylcholine with a reasonable expectation for successfully obtaining a krill oil composition.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 4-9, 12-15, and 18-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over –  
Claims 1-14 of U.S. Patent No 9,814,256 B2 (referred to as the ‘256 patent) in view of Mikalsen et al (US 5,210,186; 5/11/1993). Claims 1-14 of the ‘256 patent recite a krill oil composition comprising a clear red color, phospholipids, less than 1 mg N/100g trimethyl amine and less than approximately 0.02% (w/w) trimethyl amine oxide, wherein said phospholipids comprises phosphatidylcholine. The composition further comprises astaxanthin. At the time of the claimed invention, it was well-known in the art that krill oil contains astaxanthin esters, as evidenced by Mikalsen (col.1 line 19-20). In addition, at the time of the claimed invention, it would have been obvious to one of ordinary skill in the art to optimize the concentration of phosphatidylcholine and astaxanthin esters as a matter of routine experimentation. Generally, 

Claims 1-33 of U.S. Patent No 10,499,673 B2 (referred to as the ‘673 patent) in view of Mikalsen et al (US 5,210,186; 5/11/1993). Claims 1-33 of the ‘673 patent recite a crustacean oil composition comprising a total phospholipid content ranging between 39-52 wt % of said composition, wherein said total phospholipid content comprises approximately 65 wt % phosphatidylcholine. The composition further comprises at least 115 mg/kg astaxanthin. At the time of the claimed invention, it was well-known in the art that krill / crustacean oil contains astaxanthin esters, as evidenced by Mikalsen (col.1 line 19-20). In addition, at the time of the claimed invention, it would have been obvious to one of ordinary skill in the art to optimize the concentration of phosphatidylcholine and astaxanthin esters as a matter of routine experimentation. Generally, differences in concentration will not support patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. (MPEP 2144.05 II)

Claims 1-14 of U.S. Patent No 10,328,105 B2 (referred to as the ‘105 patent) in view of Mikalsen et al (US 5,210,186; 5/11/1993). Claims 1-14 of the ‘105 patent recite a krill oil comprising a phospholipid content ranging between 60-99 wt %, wherein said phospholipid content comprises approximately 35-55 wt % phosphatidylcholine. At the time of the claimed invention, it was well-known in the art that krill oil contains astaxanthin esters, as evidenced by Mikalsen (col.1 line 19-20). In addition, at the time of the claimed invention, it would have been obvious to one of ordinary skill in the art to optimize the concentration of phosphatidylcholine and astaxanthin esters as a matter of routine experimentation. Generally, differences in 

Claims 1, 4-9, 12-15, and 18-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims:
1 of U.S. Patent No 8,697,138.
1, 4-5, 7-9, 11, 13-14, and 16-18 of U.S. Patent No 9,028,877.
1, 3 and 4 of U.S. Patent No 9,730,966.
1-3 and 8-15 of U.S. Patent No 9,816,046.
1-20 of U.S. Patent No 10,010,567.
1 and 4-6 of U.S. Patent No 10,543,237.
1-11 of U.S. Patent No 10,704,011.
At the time of the claimed invention, it was well-known in the art that krill oil contains astaxanthin esters (col.1 line 19-20), as evidenced by Mikalsen (US 5,210,186; 5/11/1993).
At the time of the claimed invention, it would have been obvious to one of ordinary skill in the art to optimize the concentration of phosphatidylcholine, astaxanthin esters, triglycerides, omega-3 fatty acids, arachidonic acid, and cholesterol as a matter of routine experimentation. Generally, differences in concentration will not support patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. (MPEP 2144.05 II) Furthermore, it would have been a matter of routine experimentation using standard laboratory techniques available at the time of the claimed invention to determine the optimal amount of phosphatidylcholine, astaxanthin esters, triglycerides, omega-3 fatty acids, arachidonic acid, and cholesterol. “[W]here the general conditions of a claim are disclosed in the In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Moorhouse (Nutrition & Food Science. 1994;94(2):17-19.) teaches soft gel encapsulation offers many benefits including portion control, elimination of taint problems during manufacture, extended shelf‐life of product, and convenience of use, consumers accept soft gelatin capsules as a presentation form for food ingredients, particularly where messy or difficult to control ingredients are involved, and soft gel encapsulation offers exciting opportunities for the development of novel products in the food industry and new market opportunities (Abstract). Thus, at the time of the claimed invention, it would have been obvious to one of ordinary skill in the art to incorporate a soft gel capsule since Moorhouse discloses that soft gel encapsulation offers many benefits including portion control, elimination of taint problems during manufacture, extended shelf‐life of product, and convenience of use, and consumers accept soft gel capsules as a presentation form for food ingredients. Moreover, at the time of the claimed invention, one of ordinary skill in the art would have been motivated by the cited reference to incorporate a soft gel capsule with a reasonable expectation for successfully obtaining a krill oil composition.
Craig (J Am Diet Assoc. 1997;97(2):S199-S204.) teaches phytochemicals in grains reduce the risk of cardiovascular disease and cancer (Abstract). Thus, at the time of the claimed invention, it would have been obvious to one of ordinary skill in the art to incorporate a phytonutrient derived from a source other than krill since Craig discloses that phytochemicals in grains reduce the risk of cardiovascular disease and cancer. Moreover, at the time of the claimed invention, one of ordinary skill in the art would have been motivated by the cited reference to incorporate a phytonutrient derived from a source other than krill with a reasonable expectation for successfully obtaining a krill oil composition.
In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Generally, differences in concentration will not support patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. (MPEP 2144.05 II) Moreover, at the time of the claimed invention, one of ordinary skill in the art would have been motivated by the cited reference to incorporate an optimized amount of lysophosphatidylcholine with a reasonable expectation for successfully obtaining a krill oil composition.

Response to Arguments
Applicant argues that it is appropriate for the Office to base its arguments on a publication from 2018. However, these arguments are moot in light of the new rejections above.

Conclusion
No claims are allowed.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN Y FAN whose telephone number is (571)270-3541.  The examiner can normally be reached on M-F 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Lynn Y Fan/
Primary Examiner, Art Unit 1651